DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments claims filed on 10/4/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-16 stand rejected. Claims 7-9 are newly cancelled. Claims 17-18 are newly added. Claims 1-6, 10-18 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 10/4/2021, with respect to specification/claim objections, claim interpretation, and 112b rejections have been fully considered and are persuasive.  The specification/claim objections, claim interpretation, and 112b rejections of has been withdrawn. 

Applicant's arguments filed on 10/4/2021 regarding the 103a rejection have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Response to Amendment
Claim Objections
Claim 10 line 3 recites "an active carbon filter". The Examiner believes the claim contains a grammatical error, and should read “an activated carbon filter”. For the purpose of examination, the Examiner will assume the claim will read “an activated carbon filter”.  
Dependent claims are objected to for depending upon objected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the activated carbon filter " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not recited above require all of the limitations of the independent claim, and thus are rejected to for the same reasons set forth in the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”) in view of Jeong et al. (US2014/0144779; hereinafter “Jeong”), and further in view of Voltea (NPL Technology Investigation: Ultrafiltration & Capacitive Deionization), and further in view of Kwon et al. (US2013/0277222; hereinafter “Kwon”), and further in view of Kim et al. (US2019/0299163; hereinafter “Kim”). 
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-6, 18; Yoon discloses a filter module for a water treatment apparatus comprising:
an activated carbon fiber filter including (See Yoon Fig. 1-2; Pr. 10; carbon chucking electrode includes the activated carbon; Pr. 23; there are a plurality of electrodes [22, 30, 34, 42, 46, and 54] and are layered above one another, i.e. stacked)
a plurality of activated carbon fiber layers including activated carbon fiber and stacked in parallel to each other (See Yoon Fig. 1-2; Pr. 10, 23; plurality of electrodes [22, 30, 34, 42, 46, 54] that includes activated carbon, are stacked. The activated carbon can be sheets.),
a pair of current collectors connected with one end portion or an opposite end portion of the activated carbon fiber layers stacked (See Yoon Fig. 1-2; Pr. 23; current collectors [20, 32, 44] are placed between the electrodes [22, 300, 34, 42, 46, 54], and further appear to span the length of the electrodes), and
a power supply configured to apply a current to the plurality of activated carbon fiber layers through the pair of current collectors such that adjacent activated carbon fiber layers among the plurality of activated carbon fiber layers alternately have a positive electrode and a negative electrode (See Yoon Fig. 1-2; Pr. 22-23; power supply 2 has a positive voltage supply wire 12 that applies the positive voltage in the anode collector 14, and negative pressure supply wire 10 that applies the negative pressure in the cathode collector 6. The electrodes with the activated carbon layers (e.g. 30 and 34) are next to the anion and cation exchange membranes. Pr. 29; current collectors are supplied the current from rectifier 2 through voltage authorized lines to the electrodes. Pr. 30; the cation and anion exchange membranes are opposite sides, of the electrode, which absorbs the relevant charged ion to remove the ions in the water.).
Yoon does not disclose a plurality of spacers interposed between the activated carbon fiber layers and configured to prevent short-circuiting, an ultrafiltration (UF) membrane filter configured to receive, purify, and discharge water having passed through the activated carbon fiber filter; a post-carbon block filter configured to receive, purify, and discharge the water having passed through the UF membrane filter; and
one filter housing that accommodates the UF membrane filter and the post-carbon block filter therein, wherein the UF membrane filter and the post-carbon block filter are arranged in a longitudinal direction of the one filter housing.
However, Yoon does indicate operating the apparatus in a way that water is clean from ions by removing the ions via the positively or negatively charged electrodes, thus removing the hardness component of the water (See Yoon Pr. 23).
Jeong relates to the prior art by disclosing a capacitive deionization apparatus that utilizes porous electrodes and a spacer structure (See Jeong abstract). The electrode material may include porous (See Jeong Pr. 37). The spacer structures are placed between the electrodes and further forms a flow channel for fluid and prevents the electrodes from being short-circuited (See Jeong Pr. 41-42). Jeong further indicates that when an electric current flows in a reverse direction between the two electrodes, which causes short-circuiting, the concentrated ions are detached from the electrodes (See Jeong Pr. 6, 16; applying a voltage in a reverse direction between the electrodes detach the ions adsorbed to the electrode).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Yoon’s capacitive deionization system (See Yoon Pr. 1), with Jeong’s CDI system that utilizes spacers between the electrodes (that also contain the activated carbon fiber material) (See Jeong Pr. 37, 41-42), in order to prevent the electrodes from short-circuiting, which will cause the adsorbed ions to detach (See Jeong Pr. 6, 16; applying a voltage in a reverse direction between the electrodes detach the ions adsorbed to the electrode), and thus causing Yoon’s apparatus to not successfully remove the ions from the water.
The modified combination still does not disclose an ultrafiltration (UF) membrane filter configured to receive, purify, and discharge water having passed through the activated carbon fiber filter; a post-carbon block filter configured to receive, purify, and discharge the water having passed through the UF membrane filter; and one filter housing that accommodates the UF membrane filter and the post-carbon block filter therein, wherein the UF membrane filter and the post-carbon block filter are arranged in a longitudinal direction of the one filter housing.
However, the combination does indicate utilizing a capacitive deionization (CDI) device (See Yoon Fig. 1-2; Pr. 22; water treating apparatus using capacitive deionization (CDI)).
Voltea relates to the prior art by disclosing the purification of water utilizing a CDI system, and indicates utilizing an ultrafiltration (UF) to further help remove particles larger than 0.04 microns and can be used to remove any sediment within the washwater; while using CDI further removes any dissolved ions within the water, trapping the ions on the negatively or positively charged electrodes (See Voltea Pg1Pr2-4). Voltea further indicates that the UF has been shown to remove mostly suspended solids with some dissolved solids, whereas CDI has targeted the ions within the stream (See Voltea Pg3Pr1-4). Furthermore, the sediments within the water may cause clogging of the membranes/filters (See Voltea Pg4Pr3)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s CDI system, with Voltea’s utilization of an ultrafiltration membrane prior to the CDI process, in order to help remove particles or sediment within the washwater that is being utilized (See Voltea Pg1Pr2-4), which may help reduce the amount of clogging of the membranes/filters (See Voltea Pg4Pr3), thereby protecting the membrane filters of the CDI process.
The newly modified combination further does not disclose a post-carbon block filter configured to receive, purify, and discharge the water having passed through the UF membrane filter; and one filter housing that accommodates the UF membrane filter and the post-carbon block filter therein, wherein the UF membrane filter and the post-carbon block filter are arranged in a longitudinal direction of the one filter housing.
Kwon relates to the prior art by disclosing a water treatment apparatus also utilizing capacitive deionization (See Kwon Pr. 5, abstract), and further indicates utilizing a post-carbon filter that further adsorbs and removes additional chlorine components, volatile organic chemicals (VOC), and odors from purified water passing through the electrochemical filters (i.e. CDI) (See Kwon Pr. 81-82, 165; Fig. 2; post-carbon filter 126). The post-carbon filter of Kwon is also located prior to the purified water supply unit (See Kwon Fig. 2; post-carbon filter 126 located before the purified water supply unit 140). Kwon’s filtering system is further utilized within the filtering unit (See Kwon Fig. 2; Pr. 78; filter unit 120. See Yoon Fig. 1-2; the combination’s system is within one unit).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination’s CDI process that utilizes a UF membrane with Kwon’s utilization of a post-carbon filter, in order to remove any additional chlorine components, volatile organic chemicals, and odors from the purified water passing through the electrochemical filters (i.e. CDI) (See Kwon Pr. 81-82, 165; Fig. 2; post-carbon filter 126). Furthermore, the increased in filtering will further help provide a more purified water by removing odors or any VOCs from the stream. Additionally, the combination’s utilization of Kwon’s post-carbon filter that is placed at the rear stage of the treatment will further receive the combination’s filtered water after it has passed through the UF membrane (i.e. the combination’s system would be combined within the single filtering unit in order to filter a fluid) (See Yoon Fig. 1; inlet 18 has a fluid flow path that leads to a fluid outlet 4)
The newly modified combination further does not disclose and one filter housing that accommodates the UF membrane filter and the post-carbon block filter therein, wherein the UF membrane filter and the post-carbon block filter are arranged in a longitudinal direction of the one filter housing.
Kim relates to the prior art by disclosing a water purifier (See Kim abstract; Pr. 1). Kim indicates that the filter unit may include at least one filter which may be a hollow fiber membrane (ultrafiltration) filter) and a post-carbon filter; where the type, number, and order of the filter may be changed (See Kim Pr. 22; Fig. 1; filter unit 100. The filter unit may house the filtration components in a longitudinal configuration.). Kim also indicates that regular replacement of filters are required, and that conventional water purifiers calculates a lifespan of the filter by integrating actual usage time of the filter during a usage period of the water purifier or by integrating flow rates of water flowing into the filter (See Kim Pr. 4). However, the conventional method of measuring the lifespan of the filter does not reflect loss of flow rates of water discharged through a drain, resulting in a problem in which the calculated amount is different from amounts of water that is actually used (See Kim Pr. 5). The loss of flow rates is not constant when there are a plurality of water discharge apertures, resulting in a difficult calculation of amounts of water actually used (See Kim Pr. 6). Thus, Kim’s water filter unit 100, can calculate an actually used amount of water more accurately using the calculated ratio of concentrated water and a flow rate of flow into the filter unit; which further allows the user to determine a more precise filter replacement time (See Kim Pr. 10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination’s filtration system that utilizes a UF and post-carbon filter, to place them in one filter housing (See Kim Pr. 22; Fig. 1; filter unit 100), since Kim indicates that a single filtration housing unit can calculate an actually used amount of water more accurately using the calculated ratio of concentrated water and a flow rate of flow into the filter unit; which further allows the user to determine a more precise filter replacement time (See Kim Pr. 10).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 2: The filter module of claim 1, wherein the activated carbon fiber layers is provided in a form of a fabric having flexibility (See Yoon Pr. 3; electrodes consist of activated carbon fiber sheet. The fibers are in a sheet form. See Jeong Pr. 37; activated carbon fiber).
Claim 3: The filter module of claim 1, wherein the power supply applies the current in one direction when treatment water is supplied to the activated carbon fiber filter and allows an underwater ion to be adsorbed on the activated carbon fiber layer to remove the underwater ion (See Yoon Pr. 10, 23, 26; ions causing hardness in the water is removed via the current passing through the electrodes that contains activated carbon).
Claim 4: The filter module of claim 3, wherein the power supply applies the current in an opposite direction to the one direction, when the treatment water is supplied to the activated carbon fiber filter, and discharges ions adsorbed on the activated carbon fiber layer, under water to clean the plurality of activated carbon fiber layers (See Jeong Pr. 6, 16; applying a voltage in a reverse direction between the electrodes detach the ions adsorbed to the electrode. Removing the adsorbed ions from the membrane will clean the membrane by decreasing the amount of adsorbed ions.).
Claim 5: The filter module of claim 1, further comprising a plurality of activated carbon fiber filters, the activated carbon fiber filter being one of the plurality of activated carbon fiber filters (See Yoon Fig. 1-2; Pr. 10; there are a plurality of electrodes [22, 30, 34, 42, 46, 54] that includes activated carbon, are stacked. The activated carbon can be sheets.).
Claim 6: The filter module of claim 1, further comprising a pre-carbon block filter configured to purify water introduced from an outside of the filter module and to supply the purified water to the activated carbon fiber filter (See Kwon Fig. 2; Pr. 79-80; pre-carbon filter 125. The removal of contaminants through the pre-carbon filter is considered purifying the water. The filtered water is then sent through the filters in the system.).
Claim 18: The filter module of claim 1, wherein the UF membrane filter and the post-carbon block filter are aligned with each other and configured to maintain a flow rate within the one filter housing (See Kim Fig. 1; Pr. 22; filter unit 100 may include at least one filter which may be a hollow fiber membrane (ultrafiltration) filter) and a post-carbon filter; where the type, number, and order of the filter may be changed. The filter unit may house the filtration components in a longitudinal configuration. Pr. 10; the invention provides a water purifier which may calculate a ratio of concentrated water in consideration of a degree of opening and closing of the flow rate control valve controlling a flow rate of purified water extracted through an extraction aperture. Thus, the flow rate control valve on the one filter housing allows the control of the flow rate.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”) in view of Jeong et al. (US2014/0144779; hereinafter “Jeong”), and further in view of Voltea (NPL Technology Investigation: Ultrafiltration & Capacitive Deionization), and further in view of Kwon et al. (US2013/0277222; hereinafter “Kwon”), and further in view of Kim et al. (US2019/0299163; hereinafter “Kim”).
Applicant’s claims are directed towards an apparatus.
Regarding claim 10; Yoon discloses a water treatment apparatus comprising:
a filter module to remove a foreign matter from raw water that is introduced (See Yoon Fig. 1-2; Pr. 22; apparatus for treating water, that removes ions including the hardness component), the filter module including 
an active carbon fiber filter (See Yoon Fig. 1-2; Pr. 10; carbon chucking electrode includes the activated carbon; Pr. 23; there are a plurality of electrodes [22, 30, 34, 42, 46, and 54] and are layered above one another, i.e. stacked),
wherein the activated carbon fiber filter and includes: a plurality of activated carbon fiber layers including activated carbon fiber and stacked in parallel to each other (See Yoon Fig. 1-2; Pr. 10, 23; plurality of electrodes [22, 30, 34, 42, 46, 54] that includes activated carbon, are stacked. The activated carbon can be sheets.),
a pair of current collectors connected with one end portion or an opposite end portion of the activated carbon fiber layers stacked (See Yoon Fig. 1-2; Pr. 23; current collectors [20, 32, 44] are placed between the electrodes [22, 300, 34, 42, 46, 54], and further appear to span the length of the electrodes), and
a power supply to apply a current to the plurality of activated carbon fiber layers through the pair of current collectors such that adjacent activated carbon fiber layers among the plurality of activated carbon (See Yoon Fig. 1-2; Pr. 22-23; power supply 2 has a positive voltage supply wire 12 that applies the positive voltage in the anode collector 14, and negative pressure supply wire 10 that applies the negative pressure in the cathode collector 6. The electrodes with the activated carbon layers (e.g. 30 and 34) are next to the anion and cation exchange membranes. Pr. 29; current collectors are supplied the current from rectifier 2 through voltage authorized lines to the electrodes. Pr. 30; the cation and anion exchange membranes are opposite sides, of the electrode, which absorbs the relevant charged ion to remove the ions in the water.).
Yoon does not disclose a plurality of spacers interposed between the activated carbon fiber layers to prevent short-circuiting, wherein the filter module further includes: an ultrafiltration (UF) membrane filter configured to receive, purify, and discharge water having passed through the activated carbon fiber filter, and a post-carbon block filter configured to receive, purify, and discharge the water having passed through the UF membrane filter, one filter housing that accommodates the UF membrane filter and the post-carbon block filter therein, and wherein the UF membrane filter and the post-carbon block filter are arranged in a longitudinal direction of the one filter housing.
However, Yoon does indicate operating the apparatus in a way that water is clean from ions by removing the ions via the positively or negatively charged electrodes, thus removing the hardness component of the water (See Yoon Pr. 23).
Jeong relates to the prior art by disclosing a capacitive deionization apparatus that utilizes porous electrodes and a spacer structure (See Jeong abstract). The electrode material may include porous electrically-conductive material of activated carbon fiber (See Jeong Pr. 37). The spacer structures are placed between the electrodes and further forms a flow channel for fluid and prevents the electrodes from being short-circuited (See Jeong Pr. 41-42). Jeong further indicates that when an electric current flows in a reverse direction between the two electrodes, which causes short-circuiting, the concentrated ions are detached from the electrodes (See Jeong Pr. 6, 16; applying a voltage in a reverse direction between the electrodes detach the ions adsorbed to the electrode).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Yoon’s capacitive deionization system (See Yoon Pr. 1), with Jeong’s CDI system that utilizes spacers between the electrodes (that also contain the activated carbon fiber material) (See Jeong Pr. 37, 41-42), in order to prevent the electrodes from short-circuiting, which will cause the adsorbed ions to detach (See Jeong Pr. 6, 16; applying a voltage in a reverse direction between the electrodes detach the ions adsorbed to the electrode), and thus causing Yoon’s apparatus to not successfully remove the ions from the water.
The modified combination still does not disclose an ultrafiltration (UF) membrane filter configured to receive, purify, and discharge water having passed through the activated carbon fiber filter, and a post-carbon block filter configured to receive, purify, and discharge the water having passed through the UF membrane filter, one filter housing that accommodates the UF membrane filter and the post-carbon block filter therein, and wherein the UF membrane filter and the post-carbon block filter are arranged in a longitudinal direction of the one filter housing.
However, the combination does indicate utilizing a capacitive deionization (CDI) device (See Yoon Fig. 1-2; Pr. 22; water treating apparatus using capacitive deionization (CDI)).
Voltea relates to the prior art by disclosing the purification of water utilizing a CDI system, and indicates utilizing an ultrafiltration (UF) to further help remove particles larger than 0.04 microns and can be used to remove any sediment within the washwater; while using CDI further removes any dissolved ions within the water, trapping the ions on the negatively or positively charged electrodes (See Voltea Pg1Pr2-4). Voltea further indicates that the UF has been shown to remove mostly suspended solids with some dissolved solids, whereas CDI has targeted the ions within the stream (See Voltea Pg3Pr1-4). Furthermore, the sediments within the water may cause clogging of the membranes/filters (See Voltea Pg4Pr3).
The modified combination still does not disclose a post-carbon block filter configured to receive, purify, and discharge the water having passed through the UF membrane filter, one filter housing that accommodates the UF membrane filter and the post-carbon block filter therein, and wherein the UF membrane filter and the post-carbon block filter are arranged in a longitudinal direction of the one filter housing.
Kwon relates to the prior art by disclosing a water treatment apparatus also utilizing capacitive deionization (See Kwon Pr. 5, abstract), and further indicates utilizing a post-carbon filter that further adsorbs and removes additional chlorine components, volatile organic chemicals (VOC), and odors from purified water passing through the electrochemical filters (i.e. CDI) (See Kwon Pr. 81-82, 165; Fig. 2; post-carbon filter 126). The post-carbon filter of Kwon is also located prior to the purified water supply unit (See Kwon Fig. 2; post-carbon filter 126 located before the purified water supply unit 140). Kwon’s filtering system is further utilized within the filtering unit (See Kwon Fig. 2; Pr. 78; filter unit 120. See Yoon Fig. 1-2; the combination’s system is within one unit).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination’s CDI process that utilizes a UF membrane with Kwon’s utilization of a post-carbon filter, in order to remove any additional chlorine components, volatile organic chemicals, and odors from the purified water passing through the electrochemical filters (i.e. CDI) (See Kwon Pr. 81-82, 165; Fig. 2; post-carbon filter 126). Furthermore, the increased in filtering will further help provide a more purified water by removing odors or any VOCs from the stream. Additionally, the combination’s utilization of Kwon’s post-carbon filter that is placed at the rear stage of the treatment will further receive the combination’s filtered water after it has passed through the UF membrane (i.e. the combination’s system would be combined within the single filtering unit in order to filter a fluid) (See Yoon Fig. 1; inlet 18 has a fluid flow path that leads to a fluid outlet 4). 
The newly modified combination further does not disclose one filter housing that accommodates the UF membrane filter and the post-carbon block filter therein, and wherein the UF membrane filter and the post-carbon block filter are arranged in a longitudinal direction of the one filter housing.
Kim relates to the prior art by disclosing a water purifier (See Kim abstract; Pr. 1). Kim indicates that the filter unit may include at least one filter which may be a hollow fiber membrane (ultrafiltration) filter) and a post-carbon filter; where the type, number, and order of the filter may be changed (See Kim Pr. 22; Fig. 1; filter unit 100. The filter unit may house the filtration components in a longitudinal configuration.). Kim also indicates that regular replacement of filters are required, and that conventional water purifiers calculates a lifespan of the filter by integrating actual usage time of the filter during a usage period of the water purifier or by integrating flow rates of water flowing into the filter (See Kim Pr. 4). However, the conventional method of measuring the lifespan of the filter does not reflect loss of flow rates of water discharged through a drain, resulting in a problem in which the calculated amount is different from amounts of water that is actually used (See Kim Pr. 5). The loss of flow rates is not constant when there are a plurality of water discharge apertures, resulting in a difficult calculation of amounts of water actually used (See Kim Pr. 6). Thus, Kim’s water filter unit 100, can calculate an actually used amount of water more accurately using the calculated ratio of concentrated water and a flow rate of flow into the filter unit; which further allows the user to determine a more precise filter replacement time (See Kim Pr. 10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination’s filtration system that utilizes a UF and post-carbon filter, to place them in one filter housing (See Kim Pr. 22; Fig. 1; filter unit 100), since Kim indicates that a single filtration housing unit can calculate an actually used amount of water more accurately using the calculated ratio of concentrated water and a flow rate of flow into the filter unit; which further allows the user to determine a more precise filter replacement time (See Kim Pr. 10).

Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”), Jeong et al. (US2014/0144779; hereinafter “Jeong”), Voltea (NPL Technology Investigation: Ultrafiltration & Capacitive Deionization), Kwon et al. (US2013/0277222; hereinafter “Kwon”), Kim et al. (US2019/0299163; hereinafter “Kim”), as detailed in claim 10 above, and further in view of Son et al. (KR20150121610A, hereinafter “Son” – A machine translation has been provided and claim mapped to) and Ruud (NPL - Plumbing Cross-Over).
Applicant’s claims are directed towards an apparatus.
Regarding claims 11, 13-14; the combination of Yoon, Jeong, Voltea, Kwon, and Kim discloses the water treatment apparatus of claim 10 (See combination supra). 
The combination does not disclose further comprising a water supply line configured to carry purified water output through the filter module, the water supply line being split into a plurality of water supply lines.
However, the combination does indicate utilizing the water purification apparatus to produce drinking water (i.e. potable water) (See Yoon Pr. 7-9, 11, 13, 24; invention provides a manufacturing method of electrodes for the electrosorption drinking water).
Son relates to the prior art by disclosing a water treatment apparatus that can provide cold and hot water and further contains a storage tank for hot and cold water (See Son Pr. 1, 5-9, 44), and further can provide clean water to a user (See Son Pr. 23). Son further discloses the water treatment apparatus (See Son Pr. 33). There are cooling coils provided in the lower space 210b for cooling the stored purified water, and heaters for heating the stored purified water on the second storage tank 220. Water intake unit 400 is installed on a cold water intake line 532 that is connected to the lower space 210b of the first storage tank 210 to control the supply of cold water and the cold water intake valve 410. Meanwhile, the hot water intake line 533 is connected to the upper portion of the storage tank 220, where the hot water intake valve 420 regulates the supply of hot water, and one intake cock 450 for supplying the cold water and hot water to the user (See Son Pr. 48).
Ruud relates to the prior art by disclosing a water system that utilizes hot and cold water. Ruud indicates that when you allow cold water to flow into the hot water system, the output stream may result in a not hot enough water, or conversely a not cold enough water (See Rudd Pg1Pr1-3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s water purification system, with Son’s water purification system that can provide a plurality of water supply lines in the form of hot and cold water to a user as desired, in order to provide a hot or cold enough water; since Ruud indicates that utilizing a single line, that allows the hot and cold water to cross, outputs a stream that may result in a not hot enough water, or conversely a not cold enough water (See Rudd Pg1Pr1-3).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 13: The water treatment apparatus of claim 11, further comprising a valve located at each of the plurality of water supply lines and configured to control flow of water (See Son Fig. 1-6; Pr. 46, 48; hot water intake line 533 connected to the upper portion of the storage tank 220 further contains a hot water intake valve 420. Cold water intake line 532 is connected to the lower space 210b of the first storage tank 210 and contains a cold water intake valve 41).
Claim 14: The water treatment apparatus of claim 11, further comprising one outlet that is configured to discharge cold water, hot water, or the purified water having passed through one of the plurality of water supply lines to an outside of the water treatment apparatus (See Son Fig. 1-6; Pr. 46, 48; the hot water intake line 533 is connected to the upper portion of the storage tank 220, where the hot water intake valve 420 regulates the supply of hot water, and one intake cock 450 for supplying the cold water and hot water to the user).

Claims 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”), Jeong et al. (US2014/0144779; hereinafter “Jeong”), Voltea (NPL Technology Investigation: Ultrafiltration & Capacitive Deionization), Kwon et al. (US2013/0277222; hereinafter “Kwon”), Kim et al. (US2019/0299163; hereinafter “Kim”), as detailed in claim 10 above, and further in view of Son et al. (KR20150121610A, hereinafter “Son” – A machine translation has been provided and claim mapped to) and Ruud (NPL - Plumbing Cross-Over).
Applicant’s claims are directed towards an apparatus.
Regarding claims 12, 15-16; the combination of Yoon, Jeong, Voltea, Kwon, and Kim discloses the water treatment apparatus of claim 10 (See combination supra).
The combination does not disclose further comprising a water supply line configured to carry purified water output through the filter module, the water supply line being split into a hot water supply line and a cold water supply line.
However, the combination does indicate utilizing the water purification apparatus to produce drinking water (i.e. potable water) (See Yoon Pr. 7-9, 11, 13, 24; invention provides a manufacturing method of electrodes for the electrosorption drinking water).
Son relates to the prior art by disclosing a water treatment apparatus that can provide cold and hot water and further contains a storage tank for hot and cold water (See Son Pr. 1, 5-9, 44), and further can provide clean water to a user (See Son Pr. 23). Son further discloses the water treatment apparatus contains buttons for selecting cold or hot water selected by a user (See Son Pr. 33). There are cooling coils provided in the lower space 210b for cooling the stored purified water, and heaters for heating the stored purified water on the second storage tank 220. Water intake unit 400 is installed on a cold water intake line 532 that is connected to the lower space 210b of the first storage tank 210 to control the supply of cold water and the cold water intake valve 410. Meanwhile, the hot water intake line 533 is connected to the upper portion of the storage tank 220, where the hot water intake valve 420 regulates the supply of hot water, and one intake cock 450 for supplying the cold water and hot water to the user (See Son Pr. 48)
Ruud relates to the prior art by disclosing a water system that utilizes hot and cold water. Ruud indicates that when you allow cold water to flow into the hot water system, the output stream may result in a not hot enough water, or conversely a not cold enough water (See Rudd Pg1Pr1-3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s water purification system, with Son’s water purification system that can provide hot and cold water to a user as desired, with separate supply lines for the hot and cold water streams, in order to provide a hot or cold enough water; since Ruud indicates that utilizing a single line, that allows the hot and cold water to cross, outputs a stream that may result in a not hot enough water, or conversely a not cold enough water (See Rudd Pg1Pr1-3).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 15: The water treatment apparatus of claim 12, further comprising a hot-water heater provided on the hot water supply line and configured to heat the purified water to thereby generate hot water carried through the hot water supply line (See Son Fig. 1-6; Pr. 46, 48; 2 is installed on the hot water intake line 533 connected to the upper portion of the storage tank 220. Heaters for heating the stored purified water on the outer circumference of the second storage tank 220. Pr. 44; second storage tank 220 is connected to the first storage tank 210 to store hot water.).
Claim 16: The water treatment apparatus of claim 12, further comprising a water cooler provided on the cold water supply line and configured to cool the purified water to thereby generate cold water carried through the cold water supply line (See Son Fig. 1-6; Pr. 46, 48; cooling coils are provided on the outer circumference of the lower space 210b for cooling the stored purified water.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”), Jeong et al. (US2014/0144779; hereinafter “Jeong”), Voltea (NPL Technology Investigation: Ultrafiltration & Capacitive Deionization), Kwon et al. (US2013/0277222; hereinafter “Kwon”), and Kim et al. (US2019/0299163; hereinafter “Kim”), as detailed in claim 1 above, and further in view of Son et al. (KR20150121610A, hereinafter “Son” – A machine translation has been provided and claim mapped to).
Applicant’s claims are directed towards an apparatus.
Regarding claim 17; the combination of Yoon, Jeong, Voltea, Kwon, and Kim discloses the filter module of claim 1 (See combination supra). The combination does not disclose wherein the activated carbon fiber filter is accommodated in another filter housing different from the one filter housing.
However, the combination indicates that the type, number, and order of the filter may be changed, depending on a filtering method of the water purifier or a filtering performance required for the water purifier (See Kim Pr. 22).
Son relates to the prior art by disclosing a water treatment apparatus that can provide cold and hot water and further contains a storage tank for hot and cold water (See Son Pr. 1, 5-9, 44), and further indicates that there are a plurality of filters for filtering the raw water (See Son Pr. 41; Fig. 1-6). The filters 120/130 are pre and post carbon filters that are located in separate filter units 100 (See Son Pr. 41; Fig. 1-6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s water purification system with Son’s utilization of a plurality of filter houses that contains pre and post carbon filters in separate filter units, in order to provide a filtration  system that can sufficiently provide a filtered water, since Kim indicates that the type, number, and order of the filter may be changed, depending on a filtering method of the water purifier or a filtering performance required for the water purifier (See Kim Pr. 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (US20090223825), Sato (JP2007050361), Andelman (US20140346046) – CDI water treatment.
Forsberg (US6182453), Marszalec (US6871675) – water treatment with hot/cold dispenser.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779